Exhibit 10.1

AMENDMENT NO. 1 TO ASSIGNMENT,

PURCHASE AND ASSUMPTION AGREEMENT

THIS AMENDMENT NO. 1 TO ASSIGNMENT, PURCHASE AND ASSUMPTION AGREEMENT, dated as
of August 16, 2012 (this “Amendment”), is by and between First Niagara Bank,
National Association, a national banking association with its principal office
in Buffalo, New York (“Assignor”), and Five Star Bank, a New York State
chartered bank with its principal office in Warsaw, New York (“Purchaser”).

RECITALS

WHEREAS, Assignor entered into the Purchase and Assumption Agreement dated as of
July 30, 2011 (the “Primary Purchase Agreement”) by and among HSBC Bank USA,
National Association, a national banking association (“HSBC”), HSBC Securities
(USA) Inc., a Delaware corporation (“HSI”), and HSBC Technology & Services (USA)
Inc., a Delaware corporation (“HTSI” and collectively with HSBC and HSI, the
“HSBC Sellers”) and Assignor;

WHEREAS, pursuant to, and on the terms and conditions set forth in, the Primary
Purchase Agreement, (i) Assignor agreed to purchase from the HSBC Sellers, and
the HSBC Sellers agreed to sell to Assignor, those assets identified and defined
in the Primary Purchase Agreement as the “Purchased Assets” and referred to and
defined in the Primary Purchase Agreement and in this Amendment as the “Primary
Purchased Assets” and (ii) the HSBC Sellers agreed to transfer to Assignor, and
Assignor agreed to assume, those liabilities and obligations identified and
defined in the Primary Purchase Agreement as the “Assumed Liabilities” and
referred to and defined in the Primary Purchase Agreement and in this Amendment
as the “Primary Assumed Liabilities”;

WHEREAS, the Primary Purchase Agreement permits Assignor, on the terms and
conditions set forth therein, to assign its right to purchase a portion of the
Primary Purchased Assets and its obligations to assume the related portion of
the Primary Assumed Liabilities to a third party purchaser;

WHEREAS, Assignor and Purchaser entered into an Assignment, Purchase and
Assumption Agreement dated as of January 19, 2012 (the “APA Agreement”);

WHEREAS, pursuant to, and on the terms and conditions set forth in, the APA
Agreement, Assignor assigned its right to purchase a portion of the Primary
Purchased Assets and its obligations to assume the related portion of the
Primary Assumed Liabilities to Purchaser, and Purchaser agreed to acquire such
portion of the Primary Purchased Assets and to assume the related portion of the
Primary Assumed Liabilities, on the terms and conditions set forth in the APA
Agreement; and in a letter dated January 19, 2012 addressed to Assignor, the
HSBC Sellers consented to such assignment, subject to the terms of such consent
and to the rights of the HSBC Sellers to consent to any future amendment of the
APA Agreement, as provided in Section 14.1 thereof;

WHEREAS, Assignor and the HSBC Sellers amended the Primary Purchase Agreement
pursuant an Amendment dated April 30, 2012 (the “First Amendment”) among
Assignor and the HSBC Sellers;



--------------------------------------------------------------------------------

WHEREAS, Assignor and the HSBC Sellers amended and restated the Primary Purchase
Agreement, as amended by the First Amendment, pursuant to the Purchase and
Assumption Agreement among Assignor and the HSBC Sellers, as amended and
restated as of May 17, 2012 (the “Restated Primary Purchase Agreement”), a copy
of which is attached hereto as Exhibit A;

WHEREAS, Assignor and Purchaser desire to amend the APA Agreement on the terms
set forth in this Amendment, subject to the consent of the HSBC Sellers in
accordance with Section 14.1 of the APA Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties, intending to be legally bound, agree
as follows:

1. Defined Terms.

(a) Except as otherwise expressly provided in this Amendment, terms used in this
Amendment as defined terms have the respective meanings assigned to them in the
APA Agreement.

(b) The term “Assumed Deposits” in Section 1.1 of the APA Agreement is hereby
amended and restated to read as follows: “Assumed Deposits” shall mean deposits
(as defined in 12 U.S.C. § 1813(l)) that are held by HSBC or any of its
Subsidiaries in connection with the Transferred Business, including demand
deposits, savings accounts, money market deposit accounts, mutual fund and
reserve fund sweep accounts, negotiable order of withdrawal accounts,
certificates of deposit, deposits acquired through the telephone or the internet
or other electronic media and, subject to Section 7.11, IRA, Employee Pension
Plan and Keogh accounts, including any debit accounts related thereto, in each
case, that are listed on Schedule 1.1(a) (as updated pursuant to Section 7.12),
excluding: (i) structured deposits; (ii) brokered deposits; (iii) unclaimed
deposits subject to unclaimed property statute/escheatment; (iv) deposits
constituting money orders, certified and official checks and other items in the
process of clearing; (v) deposits by state, county and municipal government
agencies and authorities; and (vi) deposits that constitute Excluded Deposits.

(c) The term “Categorized Customer” is added to Section 1.1 of the APA Agreement
and shall have the meaning specified in Exhibit 8.10 attached to this Amendment
and added as Exhibit 8.10 to the APA Agreement.

(d) The term “Credit Documents” in Section 1.1 of the APA Agreement is hereby
amended and restated to read as follows: “Credit Documents” shall mean all
credit support, reimbursement agreements and related documents (including, but
not limited to, any collateral documents) related to the Letters of Credit and
all documents evidencing or securing a Purchased Loan or In-Process Loan in the
possession of HSBC or its Subsidiaries (regardless of where located, including
in file or imaging systems of HSBC or its Subsidiaries), including, without
limitation, all original notes, reimbursement agreements, security agreements,
deeds of trust, mortgages, loan agreements, and corresponding reports,
certifications and disclosures required by Applicable Law, guarantees, sureties
and insurance policies (including title insurance policies), applications and
credit information, financial information, insurance information, signature
cards, all information on obligors and borrowers and guarantors, taxpayer
identification number certifications and records relating thereto, and all
modifications, waivers and consents relating to any of the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

(e) The term “Designated Loan Losses” is added to Section 1.1 of the APA
Agreement and shall mean any Losses, including but not limited to, enforcement
and collection costs and expenses and any amounts not recovered by the holder of
a Designated Purchased Loan under a Designated Purchased Loan after the due date
thereof, in each case arising out of, related to or resulting from, the failure
of Assignor to deliver (or to cause the HSBC Sellers to deliver) an accurate
original or copy of the relevant promissory note, together with any and all
amendments thereto.

(f) The term “Designated Purchased Loan” is added to Section 1.1 of the APA
Agreement and shall mean each Purchased Loan for which the applicable Seller
Entity does not timely deliver to Purchaser, in accordance with Section 8.3(c)
of the Restated Primary Purchase Agreement, an accurate original or copy of the
relevant promissory note, together with any and all amendments thereto.

(g) The term “Eligible Customer” is added to Section 1.1 of the APA Agreement
and shall mean (i) a Banking Center Customer whose primary mailing address is
located in Westchester County or (ii) a Banking Center Customer who is
designated by the HSBC Sellers’ internal classification system as a “Premier
International” customer and who is registered for the HSBC Sellers’ “Global
View/Global Transfer” functionality or who is registered on the HSBC Sellers’
“Global Customer Directory.”

(h) The term “Excluded Deposits” in Section 1.1 of the APA Agreement is hereby
amended and restated to read as follows: “Excluded Deposits” shall mean any and
all deposits of HSBC and its Affiliates that are not Assumed Deposits,
including, but not limited to: (i) any proprietary deposits of HSBC or any of
its Affiliates booked at the Banking Centers, (ii) any deposits associated with
the Retained Businesses (including deposits booked at the Banking Centers),
(iii) deposits acquired through the telephone or the internet or other
electronic media from Persons with primary addresses located in the Designated
Footprint that are not Banking Center Customers, (iv) any deposits that become
Excluded Deposits pursuant to Section 7.11, (v) any deposits of Retained
Employees, (vi) deposits that, as of the date that is three (3) Business Days
prior to the Closing Date, are subject to a legal hold or levy, including those
holds or levies placed on such deposits as a result of an attachment,
garnishment, in-arrears child support order and other legal actions,
(vii) deposits held in an account designated by HSBC’s internal classification
system as a “Premier” deposit account if the relationship manager assigned to
such deposit account is located in a branch of Seller other than a Banking
Center and (viii) deposits of Banking Center Customers who (a) have a primary
mailing address (based on the HSBC Sellers’ records) within a country listed on
Schedule 1.1(p) or (b) have a primary mailing address (based on the HSBC
Sellers’ records) outside the United States and not having a United States tax
identification number recorded on the HSBC Sellers’ account records for such
Banking Center Customer.

 

- 3 -



--------------------------------------------------------------------------------

(i) The term “In-Process Loans” is added to Section 1.1 of the APA Agreement and
shall mean all applications (and related documentation) for Loans from the HSBC
Sellers that would otherwise constitute Purchased Loans if, pursuant to such
applications, credit were extended, or the commitment to extend credit became
legally binding, prior to the Closing Date, other than the Retained In-Process
Loans. To avoid doubt, In-Process Loans shall not include applications for
Student Loans, Loans to Retained Employees or Mortgage Loans guaranteed by the
Veterans’ Administration or the Federal Housing Administration or for loans to
HSBC or its Subsidiaries or any of their Affiliates.

(j) The term “Letter of Credit” in Section 1.1(a) of the APA Agreement is hereby
amended and restated to read as follows: “Letter of Credit” shall mean letters
of credit, including any standby letters of credit, issued by HSBC in connection
with the Transferred Business, in each case that are listed on Schedule
2.1(b)(10); provided the Letters of Credit shall not include any letter of
credit under which a draw has been made and which has not, within 60 days of
such draw, been reimbursed by the customer.

(k) The term “Mortgage Loan” is added to Section 1.1 of the APA Agreement and
shall mean a Loan secured by a first or second mortgage, any home equity loan or
any home equity line of credit. References in the APA Agreement to “mortgage
loan” or “mortgage loans” shall be construed to be references to a “Mortgage
Loan” as defined in the preceding sentence.

(l) The term “Net Book Value” in Section 1.1 of the APA Agreement is hereby
amended and restated to read as follows: “Net Book Value” shall mean the book
value net of any associated allowance, reserve or other contra-asset account, as
reflected in the applicable HSBC Seller’s books and records, determined in
accordance with GAAP consistently applied; provided, however, that no Federal,
state, local, or foreign income tax assets or tax liabilities shall be
reflected; provided, further, that for purposes of the Closing Payment the Net
Book Value of fixed assets shall reflect the depreciation of such fixed assets
in accordance with GAAP, consistently applied, until the Closing Date, as if
held-for-sale accounting treatment with respect to such fixed assets did not
apply, regardless of the treatment of such fixed assets on the applicable HSBC
Seller’s books and records.

(m) The term “Outside Date” in Section 1.1 of the APA Agreement is hereby
amended and restated to read as follows: “Outside Date” shall mean August 31,
2012.

(n) The term “Repurchase Price” is added to Section 1.1 of the APA Agreement and
shall mean, with respect to any Designated Purchased Loan, the unpaid principal
balance of the Designated Purchased Loan plus accrued interest and penalties, if
any, as reflected in Purchaser’s books and records; provided, however, that no
Federal, state, local, or foreign income tax assets or tax liabilities shall be
reflected; provided, further, that the treatment of the Designated Purchased
Loans on the books and records of Purchaser shall be in a manner consistent with
the treatment of other similar loans on the books and records of Purchaser.

 

- 4 -



--------------------------------------------------------------------------------

(o) The term “Restricted Items” is added to Section 1.1 of the APA Agreement and
shall have the meaning specified in Section 7.7 which shall be amended and
restated to read as follows: “Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign any
Purchased Asset, Assumed Agreement, Assumed Deposits or other Assumed Liability,
or any claim or right or any benefit arising thereunder or resulting therefrom
if an attempted assignment thereof, without the consent of a third party
thereto, would constitute a breach thereof or in any way affect the rights of an
HSBC Seller or its Subsidiaries thereunder or be contrary to Applicable Law (any
item so restricted from transfer or assignment, a “Restricted Item”). If any
such consent or approval is not obtained, Assignor will use commercially
reasonable efforts to cause the HSBC Seller to use its reasonable best efforts
(which shall not require Assignor or such HSBC Seller to pay any money or other
consideration to any Person or to initiate any claim or proceeding against any
Person) to secure an arrangement reasonably satisfactory to Purchaser ensuring
that Purchaser will receive the benefits under the agreement for which such
consent is being sought following the Closing; provided, however, that Assignor
shall have no obligation to obtain or to cause the HSBC Seller to obtain such
consent or approval or to provide or cause an HSBC Seller to provide such an
alternative arrangement other than the undertaking to use reasonable best
efforts to obtain or provide the same as set forth in this Section 7.7 and
Purchaser shall remain obligated to close the transactions contemplated herein,
subject to the other provisions hereof, and, shall have no remedy for failure of
Assignor or the HSBC Seller to obtain any such consent or approval or to provide
any such alternative arrangement.”

(p) The term “Retained Businesses” in Section 1.1(a) of the APA Agreement is
hereby amended and restated to read as follows: “Retained Businesses” shall mean
the following businesses (wherever conducted by HSBC and its Affiliates,
including within the Designated Footprint) and the current and future
Relationships associated therewith: (i) the Middle-Market and Large Corporate
Banking Business, (ii) the Private Banking Business, (iii) the Student Loan
Business, (iv) the Direct Banking Business, and (v) the business of providing
Banking Related Services to Categorized Customers and Eligible Customers whose
Relationships are excluded from the Transferred Business pursuant to the
processes referred to in Section 8.10. “Retained Businesses” shall also include
the business of providing other financial services (including Banking Related
Services) to customers of such Retained Businesses and their Related Persons.

(q) The term “Retained In-Process Loans” is added to Section 1.1 of the APA
Agreement and shall mean all applications (and related documentation) for
Mortgage Loans, including the potential Mortgage Loan associated therewith, that
have been submitted to the HSBC Sellers after July 31, 2012.

2. Change to Purchased Assets and Excluded Assets. As used in the APA Agreement,
Purchased Assets shall: (i) include In-Process Loans; (ii) shall not include
Mortgage Loans originated with or guaranteed by the Veterans Administration or
the Federal Housing Administration; and (iii) shall exclude books, records and
other data primarily relating to the Excluded Assets or Excluded Liabilities. As
used in the APA Agreement, Excluded Assets shall include the Retained In-Process
Loans, the Letters of Credit and the Restricted Items.

 

- 5 -



--------------------------------------------------------------------------------

3. Change to Section 2.1(a)(11): Section 2.1(a)(11) shall be amended and
restated to read as follows: “all books, records and other data relating
primarily to the Transferred Business, including all files (including suspicious
activity reports to the extent permitted by Applicable Law), customer and
supplier lists, mailing lists, accounting records, documentation or records
primarily relating to the Transferred Business (other than those primarily
relating to the Excluded Assets or Excluded Liabilities) or the administration
of the Assumed Agreements and the Assumed Deposits, real property files with
respect to Purchased Real Property and Real Property Leases (including lease
documentation, maintenance records, plans and permits, to the extent in the
possession of the HSBC Sellers or any of their respective Subsidiaries),
catalogs, printed materials and all technical and other data relating to the
Transferred Business other than (a) corporate minute books and, except for Forms
W-8 and W-9 and similar tax forms provided to the HSBC Sellers or any of their
respective Subsidiaries by customers of the Transferred Business, income tax
records of the HSBC Sellers or any of their respective Subsidiaries,
(b) personnel files and records and (c) books and records to the extent relating
to accounts that have terminated prior to Closing; provided, however, that the
HSBC Sellers and their respective Subsidiaries shall have the right to retain
copies of all such books, records and other data that are part of the Purchased
Assets to the extent reasonably necessary for, and solely for use in connection
with, tax, regulatory, litigation or other legitimate, non-competitive
purposes.”

4. Change to Closing Documents and Deliveries. If and solely to the extent that
Section 8.3(c) of the Restated Primary Purchase Agreement results in a change to
the timing of deliveries that would otherwise be made by the HSBC Sellers
pursuant to Section 4.2(a)(7) of the APA Agreement, Purchaser consents to such
change. Assignor shall upon Purchaser’s request use its commercially reasonable
efforts to cause the HSBC Sellers to comply with Section 8.3(c) of the Restated
Primary Purchase Agreement.

5. Change Regarding Letters of Credit.

(a) In recognition that Purchased Assets shall not include Letters of Credit:
(i) Section 2.1(a)(9) of the APA Agreement is hereby amended and restated to
read “Intentionally Omitted”; (ii) a new Section 2.1(b)(10) is hereby added to
the APA Agreement, to read in its entirety as follows: “the Letters of Credit as
set forth on Schedule 2.1(b)(10).”; (iii) the term “Assumed Agreements” in
Section 1.1 of the APA shall not include Letters of Credit; (iv) the term
“Assumed Letters of Credit” in Section 1.1 of the APA is hereby deleted; (v) a
new Exhibit 8.4, in the form of Exhibit 8.4 attached to this Amendment, is
hereby added to the APA Agreement; and (vi) Section 8.4 of the APA Agreement is
hereby amended and restated to read as follows: “Assignor and Purchaser agree to
enter into an agreement (the “Interim Processing Agreement”), in substantially
the form attached hereto as Exhibit 8.4, on the Closing Date providing
procedures with respect to the handling of the Letters of Credit and draws
thereunder following the Closing Date. Purchaser agrees, and the Interim
Processing Agreement shall provide, that following the Closing Date, Purchaser
shall reimburse Assignor for any draws under the Letters of Credit that are
honored by Assignor pursuant to Section 8.4 of the Primary Purchase Agreement.
To provide for payment of Purchaser’s obligation under this Section 8.4 and the
Interim Processing Agreement, if a reimbursement is not otherwise made pursuant
to the terms of the Interim Processing Agreement, Purchaser shall issue in favor
of Assignor an irrevocable standby letter of credit, in form and substance
reasonably acceptable to Assignor (the “Stand-by Facility”), in an aggregate
face amount equal to the maximum amount that may be drawn under the Letters of
Credit associated with the Banking Centers (subject to any adjustments that may
be provided in the Interim Processing Agreement). If reimbursement by Purchaser
to Assignor pursuant to the Interim Processing Agreement is not received by the
[second (2nd) Business Day] following Assignor’s request for reimbursement,
Assignor shall be entitled to draw on the Stand-by Facility for any such
unreimbursed amounts. On the Closing Date, Assignor shall cause HSBC to transfer
and assign its rights under any Credit Documents related to the Letters of
Credit associated with the Banking Centers transferred on the Closing Date. In
the event that Assignor or the HSBC Sellers receive any reimbursements from
customers under the Letters of Credit, Assignor shall, or shall cause the HSBC
Sellers to, reasonably promptly transmit such amounts to Purchaser. Following
the Closing Date, Assignor shall use commercially reasonable efforts to cause
the HSBC Sellers not to renew any Letter of Credit that is scheduled to expire
and to send a notification of non-renewal (notice period permitting) with
respect to any Letter of Credit that is subject to “automatic” renewals. For
clarity, Purchaser shall have no recourse against Assignor or the HSBC Sellers
for repayment of amounts properly drawn under the Stand-by Facility except to
the extent of any obligation to transmit reimbursements as provided above in
this Section 8.4 or in the Interim Processing Agreement. Purchaser acknowledges
that the HSBC Sellers shall retain all customer fees associated with the Letters
of Credit that have been or that hereafter are paid to the HSBC Sellers.
Assignor agrees to reasonably cooperate, and to use commercially reasonably
efforts to cause the HSBC Sellers to reasonably cooperate, with Purchaser’s
efforts, if any, to transfer any Letters of Credit after the Closing Date to
Purchaser.”

 

- 6 -



--------------------------------------------------------------------------------

(b) At the Closing Purchaser shall cause to be executed and delivered the
Stand-By Facility and Interim Processing Agreement (as each of such terms is
defined in Section 8.4 of the APA Agreement as amended and restated pursuant to
this Amendment).

(c) At the Closing Assignor shall cause to be executed and delivered the Interim
Processing Agreement (as such terms is defined in Section 8.4 of the APA
Agreement as amended and restated pursuant to this Amendment).

6. Change to Section 7.1 of APA Agreement. The following sentence is hereby
added at the end of Section 7.1(b) of the APA Agreement: “To the extent that
such books, records and other data that are related to the Transferred Business
relate to Banking Center Customers, Purchaser shall maintain such books, records
and other data in accordance with its record retention policies, but in no event
for a period less than seven (7) years from the Closing Date.”

7. Change to Section 7.9(a) of the Restated Primary Purchase Agreement.
Purchaser consents to the amendment of Sections 7.9(a)(2), 7.9(d) and 7.9(e) and
the addition of Section 7.9(a)(9) to the Restated Primary Purchase Agreement.

8. Verix Cash Advance Terminals. Purchaser agrees that the HSBC Sellers may
remove Verix cash advance terminals from the Banking Centers at the HSBC
Sellers’ sole expense; provided that if the removal occurs after the Closing
Date, such removal will occur after normal business hours and in a manner so as
not to unreasonably interfere with the operations of the applicable Banking
Center.

9. Special Procedures for Categorized Customers. A new Section 8.10, captioned
“Special Procedures for Categorized Customers” is hereby added to the APA
Agreement and shall read as follows:

(a) The parties acknowledge that Assignor and the HSBC Sellers agreed to the
process summarized in Exhibit 8.10 whereby the HSBC Sellers used their
reasonable best efforts to identify Categorized Customers and afford such
customer options as to where such customer’s eligible deposit and loan accounts
will be maintained.

 

- 7 -



--------------------------------------------------------------------------------

(b) Assignor agrees to use its reasonable best efforts, and to cause the HSBC
Sellers to use their reasonable best efforts, to effect the valid election of
any Categorized Customer who properly completed and returned a required
“Transfer Exception Form” (or who confirmed their election orally with a
customer service representative of the HSBC Sellers) by April 27, 2012,
including, as applicable, on the Update Date and in connection with the delivery
of any Final Closing Statement, adjusting Schedule 1.1(a) (Assumed Deposits),
Schedule 1.1(h) (Purchased Overdrafts), Schedule 2.1(a)(6) (Purchased Loans),
Schedule 2.1(a)(8) (CRA Assets) and Schedule 2.1(b)(10) (Letters of Credit) to
reflect any applicable additions or removals of accounts of Categorized
Customers.

10. Reactive Exclusion of Eligible Customers. If, prior to May 11, 2012, an
Eligible Customer contacted an HSBC Seller and indicated that he or she would
like to maintain his or her Relationship with the HSBC Sellers, Assignor shall
cause the HSBC Sellers to take any actions it deems necessary to cause such
Eligible Customer’s entire Relationship with the HSBC Sellers to be excluded
from, as applicable, the Purchased Assets and Assumed Liabilities.

11. Designated Purchased Loans.

(a) Following the Closing Date, if at any time the principal of or interest on a
Designated Purchased Loan shall have been due and unpaid by the obligor
thereunder for sixty (60) days, Purchaser may, in its sole discretion, and no
later than thirty (30) days after such Designated Purchased Loan becomes sixty
(60) days past due (or, with respect to any Designated Purchased Loans that are
sixty (60) days or more past due as of the date on which the Designated
Purchased Loan Schedule is delivered, within thirty (30) days of such delivery
date), notify the HSBC Sellers and Assignor that such Designated Purchased Loan
has become sixty (60) days past due and present such Designated Purchased Loan
to the HSBC Sellers for possible repurchase. Purchaser shall, upon the written
request of the HSBC Sellers delivered to Purchaser not later than fifteen
(15) days after being notified of such Designated Purchased Loan, sell such
Designated Purchased Loan to the HSBC Sellers at the Repurchase Price of such
Designated Purchaser Loan as of the date of such sale. If the HSBC Sellers elect
to repurchase a Designated Purchased Loan, the parties agree to effect the
repurchase as promptly as reasonably practical after such election. The parties
agree to work in good faith to effect the intention of this Section 13 with a
view towards minimizing Designated Loan Losses and other Losses. Within two
(2) Business Days of the Closing Date, Assignor shall cause the HSBC Sellers to
use reasonable best efforts deliver to Purchaser, for informational purposes
only, a schedule (the “Designated Purchased Loan Schedule”) listing each of the
Designated Purchased Loans transferred on the Closing Date.

(b) Clause (3) of Section 13.2(a) of the APA Agreement is hereby amended and
restated to read as follows: “any of (i) the Excluded Liabilities, (ii) Liens
that are not Permitted Liens, (iii) the conduct of the Retained Business after
the Closing Date, (iv) the conduct of the Non-Assigned Transferred Business
after the Closing or (v) any Designated Loan Losses.”

 

- 8 -



--------------------------------------------------------------------------------

12. Notices. All notices, request, demands and other communications required
hereunder shall be in writing and shall be deemed to have been duly given or
made if delivered personally, sent by facsimile transmission or telex confirmed
in writing within two (2) Business Days, or sent by registered or certified
mail, postage prepaid, as follows:

 

If to Purchaser to:    Peter G. Humphrey    President and Chief Executive
Officer    Five Star Bank    220 Liberty Street    Warsaw, NY 14569   
Facsimile: (585) 786-1108 With a copy to:    John L. Rizzo General Counsel Five
Star Bank    220 Liberty Street Warsaw, NY 14569 Facsimile: (585) 786-1108 With
an additional copy to:    James M. Jenkins, Esq. Harter Secrest & Emery LLP 1600
Bausch & Lomb Place    Rochester, NY 14604 Facsimile: (585) 232-6500 If to
Assignor:    First Niagara Bank 726 Exchange Street Suite 618    Buffalo, New
York 14210 Fax: (716) 819-5158 Attention: Kristy Berner    First Vice President
& Assistant General Counsel With a copy to:    Pepper Hamilton LLP 3000 Two
Logan Square Eighteenth and Arch Streets    Philadelphia, PA 19103-2799 Fax:
(215) 981-4750    Attention: Michael Friedman, Esq.

Any party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
parties in the manner provided above for giving notice.

13. Governing Law. The execution, interpretation, and performance of this
Amendment shall be governed by the laws of the State of New York without giving
effect to any conflict of laws provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any other jurisdiction other than the State of New York.

 

- 9 -



--------------------------------------------------------------------------------

14. Third Party Beneficiaries. This Amendment shall not benefit or create any
right or cause of action in or on behalf of any person other than Assignor and
Purchaser, provided that the HSBC Sellers are express third party beneficiaries
of this Amendment and shall have the right to enforce the provisions of this
Agreement against any party hereto to the same extent as if they were a party to
this Agreement but only to the extent the provisions sought to be enforced by
the HSBC Sellers do not enlarge their rights or expand the obligations or
liabilities of Assignor under the Restated Primary Purchase Agreement.

15. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become binding when two or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. The execution and
delivery of this Amendment may be effected by facsimile or any other electronic
means such as “.pdf” or “.tiff” files.

16. Headings. The headings used in this Amendment are inserted for purposes of
convenience of reference only and shall not limit or define the meaning of any
provisions of this Amendment.

17. Ratification of APA Agreement. Except as expressly amended hereby, the APA
Agreement continues in full force and effect.

[Remainder of page left intentionally blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date and year first above written.

 

ASSIGNOR:

 

FIRST NIAGARA BANK, NATIONAL ASSOCIATION

By:   /s/ John R. Koelmel  

Name: John R. Koelmel

Title: President and Chief Executive Officer

 

PURCHASER:

 

FIVE STAR BANK

By:   /s/ Peter G. Humphrey  

Name: Peter G. Humphrey

Title: President and Chief Executive Officer

 

- 11 -